i          i       i                                                                            i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00804-CV

               IN RE TANGO TRANSPORT, L.L.C. d/b/a TANGO TRANSPORT, INC.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: December 23, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 15, 2009, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                 PER CURIAM




           1
          … This proceeding arises out of Cause No. 2008-CI-18479, styled Dedic Mancha, et al. v. Tango Transport,
Inc. and Jim Avara, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn
presiding. However, the order complained of was signed by the Honorable David A. Berchelmann, presiding judge of
the 37th Judicial District Court, Bexar County, Texas.